ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s amendment and response after-final received on 8/10/21 has been entered. Claims 7, 9-24, 26, 30-32, 34-37, and 39-50 are now canceled and new claims 57-59 have been added. Claims 1-6, 8, 25, 27-29, 33, 38, and 51-59 are therefore currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action, can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/13/21 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 103

The rejection of claims 1-6, 8, 25, 27-29, 33, 38, and 54-56 under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,155,290 (2015), hereafter referred to as Rojas et al., in view of Coats et al. (2017) J. Visual. Exper., Vol. 123, e55384: doi:10.3791/55384,  pages 1-11, U.S. Patent Application Publication 2019/0119701 (2019), with an effective filing date of 9/8/17, and hereafter referred to as Liang et al., and Yang et al. (1995) Development, Vol. 121, 549-560, is withdrawn in view of applicant’s amendments to the claims which now recite that the genome of the genetically modified, non-human animal comprises a sequence that is at least 80% identical to SEQ ID NO:6. 

Reasons for Allowance

Claims 1-6, 8, 25, 27-29, 33, 38, and 51-59 are considered free of the prior art of record and allowed.

The following is an examiner’s statement of reasons for allowance: the claims as amended recite that the genome of the genetically modified, non-human animal comprises a sequence that is at least 80% identical to SEQ ID NO:6. SEQ ID NO:6 is a combination of sequences which include a genomic sequence for IL-15, sequences for a WPRE and polyA, and additional untranslated sequences. Neither the sequence of SEQ ID NO:6 nor a sequence which is at least 80% identical to SEQ ID NO:6 are taught in the art. The prior art further does not reasonably suggest sequence which is at least 80% identical to SEQ ID NO:6 for insertion into the genome of a non-human animal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633